[gpkys2mv2lk5000001.jpg]Exhibit 10.8

 

 

October 1, 2020

Ran Frankel

Dear Ran:

You and Karyopharm Therapeutics Inc. (the “Company”) are parties to a letter
agreement dated June 7, 2015, as amended on October 4, 2016, related to your
employment as the Chief Development Operations Officer of the Company (the
“Letter Agreement”). This letter is to inform you that, effective August 28,
2020 the Compensation Committee of the Board of Directors of the Company
approved certain enhanced severance benefits for you, as described below, in
addition to the benefits you may be entitled to under the Letter
Agreement.  Except as specifically set forth below, the Letter Agreement remains
in full force and effect, and no provisions thereof are amended except as set
forth below.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Letter Agreement.  

The first paragraph of the “Severance Compensation” section of the Letter
Agreement shall be replaced with the following:

 

Severance Compensation. If the Company (which, for the purposes of this
paragraph, includes any successor entity) terminates the term of your employment
without Cause, or you resign for Good Reason, then provided that you execute a
release of any and all claims that you may have against the Company arising from
your employment with the Company, reasonably satisfactory to the Company in form
and substance, which release becomes effective within 60 days following your
termination, the Company (i) will continue to pay you your base compensation at
its then-current rate, in accordance with the Company’s then-current regular
payroll procedures for employees, for twelve (12) months (subject to upward
adjustment in the event that standardized severance terms are authorized for all
employees of your level and such terms exceed the severance amount provided
herein) beginning in the first payroll period following the effectiveness of the
release; and (ii) provided you elect to continue your and your eligible
dependents’ participation in the Company’s medical and dental benefit plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), will pay the monthly premium to continue such coverage for the lesser
of the twelve (12) full calendar months immediately following the month in which
the termination of your employment occurs and the end of the calendar month in
which you become eligible to receive group health plan coverage under another
employee benefit plan. Notwithstanding the foregoing, if your employment is
terminated without Cause, or you resign for Good Reason, in either case within
one year following the consummation of a Change in Control (as defined below),
then, provided that you execute a release of any and all claims that you may
have against the Company arising from your employment with the Company,
reasonably satisfactory to the Company in form and substance, which release

Karyopharm Therapeutics Inc.

85 Wells Avenue

Newton, MA 02459

www.karyopharm.com

--------------------------------------------------------------------------------

 

 

becomes effective within 60 days following your termination, the Company (or its
successor entity) will (i) continue to pay you your base compensation at its
then-current rate, in accordance with the Company’s (or successor’s)
then-current regular payroll procedures for employees, for at least twelve
(12) months beginning in the first payroll period following the effectiveness of
the release; (ii) pay to you an amount equal to 100% of your target annual bonus
for the year in which your termination occurs, which amount shall be payable in
a lump sum on the date that the first continued salary payment is made to you
under this agreement and (iii) provided you elect to continue your and your
eligible dependents’ participation in the Company’s medical and dental benefit
plans pursuant to COBRA, pay the monthly premium to continue such coverage for
the lesser of the twelve (12) full calendar months immediately following the
month in which the termination of your employment occurs and the end of the
calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan.

 

For the avoidance of doubt, that nothing herein supersedes the Non­ Disclosure,
Inventions Assignment, Non-Competition, and Non-Solicitation Agreement you
previously executed with the Company, which remains in effect, unaltered, in all
respects.

Thank you for your continued commitment to Karyopharm!

Sincerely,

/s/ Michael Kauffman

Michael Kauffman, M.D., Ph.D.

 

Page 2 of 2

 